Citation Nr: 1004091	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes 
mellitus with background diabetic retinopathy prior to August 
25, 2009, and higher than 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2007 the Veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

This matter was previously before the Board in June 2007 when 
it was remanded to the RO for additional development.  
Although there was not complete compliance with the remand 
directives, the omissions do not prevent the Board from 
rendering a final decision on the issue of the appropriate 
rating for the Veteran's disability.  Therefore, a remand 
under the provisions of Stegall v. West, 11 Vet. App. 268 
(1998) is not warranted.  

Specifically, as noted in the June 2007 Board remand, at the 
February 2007 Travel Board hearing, the Veteran raised the 
issues of entitlement to service connection, to include as 
secondary to diabetes mellitus, for cardiovascular disease or 
hypertension, urinary dysfunction, skin disorders, "bone 
infection" of the feet and jaw, respiratory disorder, and 
"diabetic frozen joint syndrome."  Additionally, the record 
raises the matter of service connection for peripheral 
neuropathy of the upper extremities.  These matters are 
referred to the RO for appropriate action, to include 
issuance of proper notice relative to these claims and 
determinations regarding the extent of any impairments 
resulting from these conditions, as instructed in the June 
2007 remand.  Since these disabilities would be separately 
rated and the effective date is protected by the raised 
claims during the pendency of this appeal, there is no reason 
to delay adjudication of the issue on appeal herein.  Id.   
An October 2009 deferred rating sheet shows that RO action is 
to be taken on some of these matters.     


FINDINGS OF FACT

1.  Prior to August 25, 2009, the Veteran's diabetes mellitus 
with background diabetic retinopathy was characterized by the 
need for insulin, oral glucose, and a restricted diet, as 
well as noncompensable complications; medical requirement of 
regulation of activities and visits to a physician at least 
twice a month or ketoacidosis or hypoglycemic reactions 
requiring hospitalization are not shown.

2.  From August 25, 2009, the Veteran's diabetes mellitus 
with background diabetic retinopathy has been characterized 
by the need for insulin, oral glucose, and a restricted diet, 
as well as regulation of activities, and visits to a 
physician at least twice a month, as well as noncompensable 
complications; ketoacidosis or hypoglycemic reactions 
requiring hospitalization three or more times a year or a 
need for weekly visits to a diabetic care provider, plus 
progressive loss of weight and strength are not shown.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus with background diabetic retinopathy prior to August 
25, 2009 and higher than 60 percent thereafter have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters dated in May 2004, March 2006, July 2007, March 2009, 
and August 2009.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the disabilities had increased in severity and 
the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent that notice preceded adjudication); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims was 
readjudicated, as evidenced by the supplemental statement of 
the case in October 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the pertinent VA 
and private treatment records.  The Veteran has not 
identified any additional pertinent records for the RO to 
obtain on his behalf.  

The Veteran was afforded VA examinations in June 2004, 
October 2005, and August 2009 in relation to his increased 
rating claim.  The Board notes that the VA examination 
reports contain sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of 
the disability on appeal to provide probative medical 
evidence adequate for rating purposes.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Factual Background

The Veteran was granted service connection for diabetes 
mellitus with background diabetic retinopathy with an 
effective date of March 2001.  He filed for an increased 
rating for diabetes mellitus in March 2004.

On November 2002 vision examination, the Veteran's 
uncorrected vision was 20/50 in his right eye and 20/60 in 
his left eye.  Corrected vision was 20/20 in both eyes, with 
no visual field deficit.  

VA Medical Center records show that the Veteran received 
counseling on dietary restrictions, the need for regular 
exercise, and weight loss beginning July 2003 and recurring 
at regular intervals through the present time.  In February 
2005 the Veteran participated in kinesiotherapy four times a 
week for four weeks in order to maintain optimal strength and 
stamina, as well as lower his blood pressure and blood 
sugars.

On June 2004 VA examination, the Veteran described onset of 
diabetes at 40 years of age, with resulting erectile 
dysfunction.  He had not had any ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  He was on a restrictive 
diet but had no restriction on his activities.  He reported 
tripping over obstacles, numbness in his hands and a history 
of diabetic retinopathy with occasional blurred vision and 
blotches before his eyes.  He did not experience vascular or 
cardiac symptoms, but did have peripheral neuropathy, urinary 
symptoms, and erectile dysfunction.  He took insulin, 50 
units twice a day, and saw his diabetic care provider every 
four months.  He reported urinary frequency day and night on 
an every hour basis without urinary hesitancy of dysuria or 
diminished stream.  On physical examination, there was no 
cyanosis, clubbing, or atrophy of the muscles of the feet and 
no bladder or bowel functional impairment.  The Veteran was 
not on dialysis.  

On October 2005 VA examination, the Veteran was taking both 
insulin (more than once a day) and oral glucose medication 
for his diabetes mellitus.  He had not been hospitalized for 
his diabetes, although he had experienced episodes of 
ketoacidosis or hypoglycemia, and saw his diabetic care 
provider monthly at most.  He was on a restricted diet, but 
was not restricted as to strenuous activities.  He had 
cardiac symptoms of angina, shortness of breath, fatigue, 
cough, and weakness which were related to his diabetes, as 
well as occasional blurry vision.  He also experienced 
peripheral neuropathy, loss of sensation, and pain in both 
feet and diabetic skin lesions.  Intermittent urinary 
incontinence and frequent urination, as well as erectile 
dysfunction were also reported.  The Veteran's diabetes and 
associated complications were noted to affect his occupation, 
including by increased tardiness and increased absenteeism 
due to vision difficulty, lack of stamina, weakness or 
fatigue, and pain.  The examiner also noted that diabetes 
prevented the Veteran from exercising or engaging in sports 
and limited his ability to participate in recreation, to 
travel and to carry out his chores.

A January 2007 note from his private physician, Dr. F.H., 
noted that the Veteran's diabetes had caused him to have 
neuropathy in his feet and had lead him to become more 
restrictive in his daily activities.

At the February 2007 Travel Board hearing, the Veteran 
testified that he had been counseled by dietician and doctors 
in relation to his diabetes and his diet.  He reported 
increasing restrictions on his daily activities and lifestyle 
as a result of his peripheral neuropathy, including at work 
where he did not always notice bleeding lacerations on his 
arms and hands until informed of them by others.  He also 
stated that his blurry vision made processing information on 
the work computers more difficult and that taking insulin 
sometimes created issues for him at work.  He reported other 
complications of diabetes including a bone infection in his 
jaw and his feet, diabetic frozen joint syndrome, 
hypertension or cardiovascular disease, a skin disorder, and 
a respiratory disorder.

VA outpatient treatment records dated in May 2007 show that 
the Veteran's diabetes was in poor control, with questionable 
compliance by the Veteran with his diet and medications.  He 
was advised to take his medication as prescribed in order to 
improve glycemic control and he needed to work on dietary 
restrictions.  Weight changes were denied on psychiatric 
consultation in that month and June 2007.

A June 2007 letter from a doctor at the Abilene Footcare 
Associates indicates that the Veteran was treated for 
diabetic peripheral neuropathy.  This doctor recommended that 
the Veteran consider early retirement before he or a co-
worker was injured or maimed.        

Treatment records from the Veteran's private physician 
between November 2006 and May 2008 note gradual worsening of 
his diabetes mellitus and fluctuations in his blood sugar 
levels which occasionally made him lightheaded, as well as 
erectile dysfunction and increases in his insulin dosage in 
an effort to control his symptoms.  In June 2007, his 
diabetes was described as borderline.  In October 2007 and 
December 2007, the relevant assessment was diabetes mellitus, 
insulin dependent, uncontrolled.  In April 2007 (the diabetes 
was described as mild), May 2007, July 2007, September 2007 
and February 2008, the pertinent assessment was diabetes 
mellitus without mention of complication, not stated as 
uncontrolled.  

VA outpatient treatment records dated in October 2008, June 
2009 and July 2009 indicate no weight changes.  In July 2009, 
the Veteran was educated on weight, exercise and nutrition 
programs and the positive benefits by following such.   In 
late July 2009, the Veteran's diabetes showed some 
improvement but was still not considered  to be under good 
control.  Medication instructions were provided. 

On August 2009 VA examination, the Veteran reported 
experiencing some hypoglycemic episodes as well as some 
episodes of ketoacidosis, as often as two or three times a 
month, which had not required hospitalization.  He was always 
tired in the mornings, had a loss of feeling in his feet 
bilaterally, a loss of smell and taste, and some episodes of 
tingling in his legs.  He was taking both insulin (more than 
once a day) and oral medication to control his diabetes.  He 
was on a restricted diet and was restricted in his ability to 
perform strenuous activities.  He experienced complications 
such as hypertension, peripheral vascular symptoms, 
progressive loss of vision and double vision, peripheral 
neuropathy, genitourinary symptoms, and erectile dysfunction.  
The examiner noted that the Veteran's diabetes was not well 
controlled and he was spilling sugar in his urine and had 
poor reports in his prealbumin.  On physical examination no 
motor or sensory loss was shown and his visual acuity was 
normal and his field of vision grossly normal.  The examiner 
noted that diabetes and resulting complications had a 
significant effect on the Veteran's occupation including 
decreased mobility, decreased manual dexterity, problems with 
lifting and carrying, difficulty reaching, weakness or 
fatigue, and pain.  These symptoms prevent him from engaging 
in sports or recreation and made shopping, exercise, and 
travel difficult.  

VA outpatient treatment records dated in October 2009 show 
that the Veteran was educated on weight, exercise, and 
nutrition, including its resulting benefits to him.    

Principles of Evaluative Rating

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  Here, the RO has assigned staged ratings for the 
Veteran's diabetes mellitus; both stages will be addressed in 
turn.

The Veteran's service-connected diabetes mellitus has been 
rated pursuant to Diagnostic Code 7913.  Under this 
Diagnostic Code, a 20 percent rating is warranted for 
diabetes requiring insulin and a restricted diet, or oral 
hypoglycemic agents and a restricted diet; a 40 percent 
rating is warranted when the diabetes requires insulin, 
restricted diet, and regulation of activities; a 60 percent 
rating is warranted when the diabetes requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated; and a 100 percent rating 
when the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1). 

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

Prior to August 25, 2009

Prior to the VA examination of August 25, 2009, the Veteran's 
diabetes mellitus required daily insulin injections as well 
as oral glucose medication and a restricted diet.  However, 
the record contains no evidence that any regulation of the 
Veteran's activities was required.  While the Veteran and his 
private physician both noted that he had chosen to restrict 
his activities because of his symptoms, there is no 
indication that this was due to medical necessity, as opposed 
to the Veteran's preference.  In fact, there are multiple 
references throughout the Veteran's treatment records that 
show he was encouraged to engage in regular exercise (e.g., 
see VA outpatient treatment report dated in October 2003).  
The June 2004 VA examiner specifically indicated that the 
Veteran had no restriction on his activities.  Similarly, the 
VA examiner in October 2005 stated that there were no 
restrictions as to strenuous activities.  A later January 
2007 report of the Veteran's private physician stated that 
the Veteran was more restrictive in his activities, but the 
doctor was referring to the cause which is a different 
disorder than the one at issue.  In addition, while the 
Veteran had experienced episodes of ketoacidosis and 
hypoglycemia, he had not been hospitalized as a result of 
these symptoms, and he saw his diabetic care provider at most 
once a month.  

Based on the evidence presented, the Board finds that for the 
period prior to August 25, 2009, the Veteran has been 
properly rated for his diabetes mellitus and there is no 
basis for an evaluation in excess of 20 percent disabling.  
In this regard, the Board notes that to warrant a higher 
evaluation the evidence must show diabetes mellitus type II 
requiring insulin, a restricted diet and regulation of 
activities.  To warrant a higher rating for diabetes mellitus 
itself, under Diagnostic Code 7913, the 40 percent criteria 
are conjunctive not disjunctive, i.e., there must be insulin 
dependence and restricted diet and regulation of activities.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

"Regulation of activities" is defined by Diagnostic Code 
7913 as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  Here, at 
most, the evidence shows that the Veteran's diabetes mellitus 
requires insulin and a restricted diet.  Although the Veteran 
has been encouraged to exercise, the record is devoid of any 
showing of regulation of activities.  As such, prior to 
August 25, 2009, he meets only the criteria for a 20 percent 
rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the 
absence of evidence that the Veteran's diabetes required 
insulin, a restricted diet, and regulation of activities, 
there is no basis for an evaluation in excess of 20 percent.  

After August 25, 2009

On VA examination of August 25, 2009, the Veteran's diabetes 
mellitus was noted to require daily insulin injections, oral 
glucose medication, restricted diet, restricted activities, 
and visits to his diabetic care provider twice a month.  In 
addition, episodes of ketoacidosis and hypoglycemia were 
noted to occur two or three times a month, although they had 
not resulted in hospitalization.  Based on this evidence, the 
Board finds that the 60 percent disability rating effective 
August 25, 2009 awarded is appropriate.  

A higher rating (100 percent) is not warranted as episodes of 
ketoacidosis and hypoglycemia resulting in three or more 
hospitalizations a year and/or weekly visits to a diabetic 
care provider, or progressive loss of weight or strength have 
not been shown.  Rather, there is no record of 
hospitalizations being required for diabetes.  Additionally, 
VA outpatient treatment reports repeatedly show no weight 
loss.  Finally, weekly visits to a diabetic care provider are 
not shown.  As such, a schedular increased rating to 100 
percent is not warranted.  





Complications of Diabetes

The Board notes that the records shows erectile dysfunction, 
diabetic neuropathy, and diabetic retinopathy associated with 
diabetes.  Separate ratings of 10 percent for peripheral 
neuropathy associated with diabetes mellitus in each leg have 
been assigned, and are not at issue here.  The Veteran has 
also been awarded special monthly compensation for loss of 
use of a creative organ, secondary to diabetes mellitus, and 
that is also not at issue here.  As noted above, the claimed 
complications of hypertension, urinary dysfunction, skin 
disorders, bone infection, a respiratory disorder, and 
"diabetic frozen joint syndrome" are referred to the RO for 
appropriate action and, if indicated, separate adjudication.  
In this situation, the additionally claimed disorders, if 
granted service connection at a noncompensable rate, would 
not affect the rating herein.  If granted a compensable rate, 
such disorders would be rated separately, with an effective 
date that is preserved during the pendency of this appeal.    

As regarding the Veteran's already service-connected diabetic 
retinopathy, it is noted that the diagnostic criteria 
pertinent to diseases of the eye (38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 through 6035) do not specifically set 
forth rating criteria pertinent to retinopathy.  The severity 
of retinopathy can be ascertained, however, as analogous to 
impairment of central visual acuity (Diagnostic Codes 6061 
through 6079).  Under these rating criteria, a compensable 
disability rating can be assigned when corrected vision in 
one eye is no better than 20/50, and corrected vision in the 
other eye is no better than 20/40 (Diagnostic Code 6079).  
When corrected vision in each eye is no better than 20/40, 
compensation is not appropriate (Diagnostic Code 6079).  The 
best distant vision obtainable after best correction by 
glasses is used as the basis of the rating for visual acuity.  
38 C.F.R. § 4.75  The November 2002 vision examination showed 
corrected vision of 20/20 in both eyes, with no visual field 
deficit.  The record contains no evidence that his vision has 
worsened and the August 2009 VA examination noted that the 
Veteran's visual acuity was normal and his field of vision 
was grossly normal.  Thus, a separate compensable rating for 
diabetic retinopathy is not warranted, and it is addressed 
only as a complication of the diabetes mellitus.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held that a request for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

In this case, a TDIU was denied in a May 2006 rating 
decision.  The Veteran did not appeal that determination.  
Therefore, the Board finds that this appeal does not include 
an issue of entitlement to TDIU.

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim for increase for either time 
period encompassed by the appeal and the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

A rating higher than 20 percent for diabetes mellitus prior 
to August 25, 2009 and higher than 60 percent thereafter is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


